DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 7, reference number 703.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
paragraph 35,line 5, “…the result matches and expected value…” should be “…the result matches an expected value…”;
it appears some verbiage is missing in paragraph 35, line 7 which reads “…may identify a After the pixels are processed…;
paragraph 37, line 2, “…and incorrect or false hash…” should be “….an incorrect or false hash….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 9-10, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation "the image data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, which depends on claim 1 and not on claim 8, recites the limitation "the one or more image attributes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the image data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 10-13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim et al US 20080037783 (hereinafter Kim).

As to claim 1, Kim teaches a method (Figure 6 ) comprising: in a computing element, obtaining a frame of video data from a video source (paragraph 45 discloses a source device transmits a predetermined video stream; therefore, the source device obtained a frame of video data); applying at least one encryption key or hash to the frame to encode authentication information for the video data in the frame (Figure 6, steps s610 Encode Base Frame and Enhancement Frame, step s620 Encrypt Encoded Base Frame and Encoded Enhancement Frame, step s630 Calculate Hash Values for Encrypted Frames, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information); and communicating the frame with the encoded authentication information to a video processing system (Figure 6, step s680 Transmit Encrypted Frames, Header and Authentication Information about Header; Figure 7, step s710 “Receive Encrypted Frames, Header, and Authentication Information about Header).

As to claim 4, Kim teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the image data (Figure 6, step s610 and s620 disclose encoding and encrypting the frame which have one or more pixels; paragraphs 28-29, 45, and 47 disclose the authentication information indicates a digital signature, a public key, see also paragraphs 61-62). 

As to claim 5, Kim teaches wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises applying the at least one hash to one or more groups of pixels (Figure 6, steps s630 “Calculate Hash Values for Encrypted Frames”,  s640 “Calculate Hash Value for Frame of previous video stream”, and s650 “Calculate Hash Value for Frame of Subsequent Video Stream”; see also paragraphs 57-59, wherein the frames have one or more pixel).

As to claim 6, Kim teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system (paragraph 57-63 disclose unique hash values and private key).

As to claim 10, Kim teaches a method (Figure 7) comprising: receiving a frame of video data from a computing element (Figure 7, step s710 “Receive encrypted frames, header, and authentication information about header); identifying at least one encryption key or hash associated with the computing element (paragraphs 62-64 and 66 disclose the transcoder receives the identified digital signature or hash value); applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated (paragraphs 69-70 and 81-89, wherein paragraph 69-70 disclose the reception unit of the transcoder receives the digital signature or the MDC and the authentication and paragraph 71 discloses the authentication information processing unit decodes the digital signature using a public key to determine whether the video data was counterfeited; furthermore, paragraph 72 discloses the transcoding unit transcodes the encrypted frames on the basis of information about the header; paragraph 81 discloses the hash processing unit calculates hash values for the frame using the same hash function as that of the source device, compares the hash value included in the header with the calculated hash value and examine whether the frames have been counterfeited or forged ); and when the frame is authenticated, forwarding the frame to a destination computing service (paragraph 108 discloses if the frames are found not to have been forged, the frames are forward to the decoding unit to decode the frames, the decoding unit is the destination computing service).

As to claim 11, Kim teaches wherein when the frame is not authenticated, blocking the frame (paragraphs  82 and 109, wherein paragraph 109 discloses if the frames are found to have been forged, the decoding unit does not decode the received frame).

As to claim 12, Kim teaches wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated  (paragraphs 81 and 88-90) comprises: identifying a first value in the frame (paragraphs 81 and 88-90, wherein paragraph 81 discloses calculating hash values for the frames using the same hash function as that of the source device; paragraph 89 discloses hash value Pi); applying a hash to one or more pixels in the frame to determine a second value (paragraphs 81 and 88-90, paragraph 89 discloses applying the hash to the frame to determine the additional hash values); determining whether the frame is authenticated based at least in part on whether the first value matches the second value (paragraph 81 discloses comparing the hash value included in the header with the calculated hash value to determine whether the frames have been forged; paragraph 89 discloses the hash value Pi is compared with hash value Ni to determine correlation).

As to claim 13, Kim teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more computing elements(paragraph 57-63 disclose unique hash values and private key).

As to claim 16, Kim teaches a system comprising: a computing element (Figure 1 and 2) configured to: obtain a frame of video data from a video source (paragraph 45 discloses a source device transmits a predetermined video stream; therefore, the source device obtained a frame of video data); apply at least one encryption key or hash to the frame to encode authentication information for the video data in the frame (Figure 6, steps s610 “Encode Base Frame and Enhancement Frame, step s620 “Encrypt Encoded Base Frame and Encoded Enhancement Frame”, step s630 “Calculate Hash Values for Encrypted Frames”, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information); communicate the frame with the encoded authentication information to a video processing system (Figure 6, step s680 Transmit Encrypted Frames, Header and Authentication Information about Header; Figure 7, step s710 “Receive Encrypted Frames, Header, and Authentication Information about Header); and the video processing system (Figures 3 and 4) configured to: receive the frame from the computing element (Figure 7, step s710 “Receive encrypted frames, header, and authentication information about header); identify the at least one encryption key or hash associated with the computing element (paragraphs 62-64 and 66 disclose the transcoder receives the identified digital signature or hash value); apply the at least one encryption key or hash to the frame to determine whether the frame is authenticated (paragraphs 69-70 and 81-89, wherein paragraph 69-70 disclose the reception unit of the transcoder receives the digital signature or the MDC and the authentication and paragraph 71 discloses the authentication information processing unit decodes the digital signature using a public key to determine whether the video data was counterfeited. Furthermore, paragraph 72 discloses the transcoding unit transcodes the encrypted frames on the basis of information about the header; paragraph 81 discloses the hash processing unit calculates hash values for the frame using the same hash function as that of the source device, compares the hash value included in the header with the calculated hash value and examine whether the frames have been counterfeited or forged ); and when the frame is authenticated, forward the frame to a destination computing service (paragraph 108 discloses if the frames are found not to have been forged, the frames are forward to the decoding unit to decode the frames, the decoding unit is the destination computing service).

As to claim 19, Kim teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the image data (Figure 6, step s610 and s620 disclose encoding and encrypting the frame which have one or more pixels; paragraphs 28-29, 45 and 47 disclose the authentication information indicates a digital signature, a public key, see also paragraphs 61-62).

As to claim 20, Kim teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system(paragraph 57-63 disclose unique hash values and private key).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 7-9, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20080037783 (hereinafter Kim) in view of Levy et al US 20200267404 (hereinafter Levy).

As to claim 2, Kim teaches all the elements as recited in claim 1 above; Kim does not teach wherein the video source comprises an image capture device.
Levy teaches wherein the video source comprises an image capture device (paragraph 15 discloses a camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s video source to include a camera as taught by Levy to provide for secure encoding and decoding of video frames that provide a capability for detection of video tampering (paragraph 10 of Levy).

As to claim 3, Kim teaches all the element as recited in claim 1 above; Kim does not teach wherein the video source comprises video editing software.
Levy teaches wherein the video source comprises video editing software (paragraph 15 discloses a camera).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s video source to include a camera as taught by Levy to provide for secure encoding and decoding of video frames that provide a capability for detection of video tampering (paragraph 10 of Levy).

As to claim 7, Kim teaches all the elements as recited in claim 1 above; Kim does not teach further comprising communicating identifier information associated with the video source.
Levy teaches further comprising communicating identifier information associated with the video source (paragraph 25 disclose a timestamp identifier is provided by the video source, see also paragraph 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s video source to include an identifier as taught by Levy  to maintain the correct order of the frames in case they become unordered during transmission (paragraph 25 of Levy).

As to claim 8, Kim teaches all the elements as recited in claim 1 above, Kim teaches wherein applying the at least one encryption key or hash to the frame to encode authentication information (Figure 6, steps s610 Encode Base Frame and Enhancement Frame, step s620 Encrypt Encoded Base Frame and Encoded Enhancement Frame, step s630 Calculate Hash Values for Encrypted Frames, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information).
Kim does not teach comprises: identifying one or more image attributes in the frame; encrypting the one or more image attributes using the at least one encryption key; and adding the encrypted image attributes to the frame.
Levy teaches comprises: identifying one or more image attributes in the frame (Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29); encrypting the one or more image attributes using the at least one encryption key (paragraph 11 discloses calculating a low frequency metric on each selected macroblocks, performing a hash calculation on the low frequency metrics to generate a frame signature, encrypting the frame signature to generate an encrypted water mark); and adding the encrypted image attributes to the frame (paragraph 11 discloses modifying the pixels of each selected macroblocks to generate the secured video frame; the modifications are based on bits of the encrypted watermark that are associated with the selected macroblock such that the encrypted watermark is embedded or modulated into the image, see also paragraphs 10 and 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method to include an image attribute as taught by Levy to enhance authentication of the video frame (paragraph 10 of Levy).

As to claim 9, Kim teaches all the element recited in claim 1 above, Kim does not teach wherein the one or more image attributes comprise one or more objects in the frame, one or more colors of objects in the frame, one or more locations of objects in the frame, or one or more orientations of objects in the frame.
Levy teaches wherein the one or more image attributes comprise one or more objects in the frame (paragraphs 18-20, and 29 and claim 2, wherein the object is the noise in the frame), one or more colors of objects in the frame, one or more locations of objects in the frame, or one or more orientations of objects in the frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method to include an image attribute as taught by Levy to enhance authentication of the video frame (paragraph 10 of Levy).

As to claim 14, Kim teaches all the element recited in claim 10 above, Kim also teaches wherein applying the at least one encryption or hash to the frame to determine whether the frame is authenticated (Figure 6, steps s610 Encode Base Frame and Enhancement Frame, step s620 Encrypt Encoded Base Frame and Encoded Enhancement Frame, step s630 Calculate Hash Values for Encrypted Frames, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information).
Kim does not teach comprises: applying the at least one encryption key to decrypt one or more image attributes in the frame; determining whether the one or more image attributes are present in an image of the frame; and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame.
Levy teaches comprises: applying the at least one encryption key to decrypt one or more image attributes in the frame (paragraph 11 disclose the authentication process includes comparing a frame signature, calculated directly from the received frame, to an authenticated frame signature that is decrypted (using a public key) from the watermark that is extracted from the received frame); determining whether the one or more image attributes are present in an image of the frame (paragraph 30-38 disclose different extraction circuits that are used to determine whether the attribute, watermark frame signature, is present in the frame); and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame (paragraph 38 disclose comparing the authenticated watermark signature to the received decrypted signature, and if there is a match, the received frame is valid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s method to include an image attribute as taught by Levy to enhance authentication of the video frame (paragraph 10 of Levy).

As to claim 15, the combination of Kim in view of Levy teach wherein the one or more image attributes comprise one or more objects in the frame (Levy: paragraphs 18-20, and 29 and claim 2, wherein the object is the noise in the frame), one or more colors of objects in the frame, one or more locations of objects in the frame, or one or more orientations of objects in the frame.

As to claim 17, Kim teaches all the elements as recited in claim 16 above, Kim also teaches wherein applying the at least one encryption key or hash to the frame to encode authentication information (Figure 6, steps s610 Encode Base Frame and Enhancement Frame, step s620 Encrypt Encoded Base Frame and Encoded Enhancement Frame, step s630 Calculate Hash Values for Encrypted Frames, see also paragraphs 27-29 which disclose an authentication information creation unit creating authentication information).
Kim does not teach comprises: identifying one or more image attributes in the frame; encrypting the one or more image attributes using the at least one encryption key; and adding the encrypted image attributes to the frame.
Levy teaches comprises: identifying one or more image attributes in the frame (Figure 3, wherein the selected macroblock are objects in the frame, see also paragraph 29); encrypting the one or more image attributes using the at least one encryption key (paragraph 11 discloses calculating a low frequency metric on each selected macroblocks, performing a hash calculation on the low frequency metrics to generate a frame signature, encrypting the frame signature to generate an encrypted water mark); and adding the encrypted image attributes to the frame (paragraph 11 discloses modifying the pixels of each selected macroblocks to generate the secured video frame; the modifications are based on bits of the encrypted watermark that are associated with the selected macroblock such that the encrypted watermark is embedded or modulated into the image, see also paragraphs 10 and 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Kim’s system to include an image attribute as taught by Levy to authenticate the video frame (paragraph 10 of Levy).

As to claim 18, the combination of Kim in view of Levy teaches applying the at least one encryption key to decrypt one or more image attributes in the frame (Levy: paragraph 11 disclose the authentication process includes comparing a frame signature, calculated directly from the received frame, to an authenticated frame signature that is decrypted (using a public key) from the watermark that is extracted from the received frame); determining whether the one or more image attributes are present in an image of the frame (Levy: paragraph 30-38 disclose different extraction circuits that are used to determine whether the attribute, watermark frame signature, is present in the frame); and determining that the frame is authenticated based on the one or more image attributes being present in the image of the frame (Levy: paragraph 38 disclose comparing the authenticated watermark signature to the received decrypted signature, and if there is a match, the received frame is valid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Inami et al US 2010/0046753 teach identifying one or more image attribute (Figure 20, paragraph 146); encrypting the one or more image attributes (paragraph 146); and adding the encrypted image attribute to the frame (paragraph 146 disclose adding a positioning marker); decrypting one or more image attributes (paragraphs 147-157, 164).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                         
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437